Case 1:19-cv-00939-JTN-RSK ECF No. 43, PageID.150 Filed 02/03/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN


NICOLE THOMPSON

               Plaintiff                                     Case No. 1:19-cv-939

V.
                                                             Hon. Janet T. Neff

SCOTT A. RENNER and
VELO ASSOCIATES P.L.C.

               Defendants


                                  MOTION FOR JUDGMENT

       Aa directed by the court, the parties have exchanged information and discussed the form

of a proposed judgment but have not been able to agree on the terms of a judgment. Therefore,

plaintiff files this motion requesting entry of a judgment according to the following terms or such

other terms as the court may decide.

       For the reasons stated in the brief in support of this motion, plaintiff requests a judgment

against defendants for damages in the amount of $3,720.00 and an award of costs and attorney

fees pursuant to 15 U.S.C. § 1692k(a)(3) in the amount of $18,875.00.



Dated: February 3, 2021                              /s/ Michael O. Nelson
                                                     Michael O. Nelson P23546
                                                     Attorney for plaintiff
                                                     1104 Fuller NE
                                                     Grand Rapids, MI 49503
                                                     (616) 559-2665
                                                     Michconsumerlaw@gmail.com
